Judgment, Supreme Court, New York County, entered May 11, 1973, unanimously affirmed, without costs and without disbursements, and without prejudice to renewal of the petition. The petitioners contend that there has been such inordinate delay by the Office of Rent Control in the Department of Rent and Housing Maintenance of the City of New York in the hearing of petitions before it in the area of eviction, decontrol, fixing of new rents, and subdivision of under-occupied apartments, that there has been a frustration of purpose. The respondents point to a voluminous increase in applications and indicate that the delay has been ameliorated, and that a number of petitioners have had determinations since this proceeding commenced. It is further pointed out that there were problems with the Maximum Base Rent (MBR) program, which necessitated utilization of personnel to the detriment of other functions. (Cf. Matter of Sigsbee Molding Corp. v. Lerenthal, 42 A D 2d 561.) It is axiomatic that justice delayed is justice denied. However, at this time it seems that problems of proper administration are reaching solution, and so the dismissal of the petition is affirmed with leave to renew it if the situation does not. continue to improve. Concur — Stevens, P. J., Nunez, Kupferman, Murphy and Lane, JJ.